DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group II (claims 1-8, 15-20 directed to a method for immunizing a subject in need thereof with a prophylactic vaccine, the method comprising enhancing the subject’s immune responsiveness to the vaccine by administering an IL-10 inhibitor to the subject) in the reply filed on 9/2/2020 is acknowledged. In the amendment filed 12/29/2020, Applicant has amended claim 1 to recite “a method for immunizing a subject in need thereof with a prophylactic vaccine, the method comprising enhancing the subject’s immune responsiveness to the vaccine by administering an anti-IL-10 antibody or an anti-IL-10 receptor antibody” which renders the traversal moot. Furthermore, Applicant has elected the species “an elderly human” in the response filed 12/29/2020.
The Groups as delineated in the restriction requirement of 7/2/2020 are patentably distinct one from the other such that each invention could, by itself, in principle, support its own separate patent (as shown by the arguments put forth in the written restriction requirement).  
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-5, 7-14, and 22-24 have been canceled.
Amended claims 1-3, 6, 19-20, (12/29/2020), previously presented claims 15-18, 21, and new claims 32-33, (12/29/2020) are under consideration by the Examiner.


Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 2/19/2020, and 6/21/2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. Signed and dated copies of the PTO-1449 forms are attached herewith.
	Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is suggested that the title be amended to recite “a method for improving vaccine responsiveness by administering an IL-10 antibody or an IL-10 receptor antibody”.

Claim Rejections - 35 USC § 112(a), written description
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5a.	Claims 1-3, 6, 15, 21, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has claimed a method for immunizing a subject in need thereof with a prophylactic vaccine, the method comprising enhancing the subject’s immune responsiveness to the vaccine by administering an anti-IL-10 antibody or an anti-IL-10 receptor antibody. To support such claims, the instant application, on page 26, [0085]-[0086], recites:

“Immunization, neutralization and depletion treatments
For depletion of Foxp3 Treg cells in old FoxP3-DTR mice, 1.25µg DT/mouse was intraperitoneally injected and were sacrificed two days later. For CD4 T cell depletion, mice were injected with a single dose of 600 µg /mouse of anti-CD4 intraperitoneally (Clone: YTS191 BioXcell) or isotype control (Clone: LFT-2 BioXcell) and were sacrificed two days later. For T 

In vivo cytokine capture assay and ELISAs
IL-6 and IL-10 in vivo cytokine capture assay was performed as previously described (Finkelman, F. et al., Curr. Prot. Immunol., Ch. 6, Unit 28 (2003)) employing biotinylated capture antibodies (Invitrogen). In brief, young (1.5-4 months) and old (>16 mo) C57BL/6 mice were injected i.v. with 10 µg biotinylated anti-IL-6 (MP5-32C11; Invitrogen) and anti-IL-10 (JES5-16E3: Invitrogen)) capture antibodies; mice were bled within 24 h and serum was collected. A luminescent ELISA was performed using anti-IL-6 (MP5-20F3; Invitrogen) or anti-IL-10 (JES5-2A5: BD Biosciences) as the coating antibody. For NP-specific antibody titers, 96-well plates were coated overnight at 4°C with NP30-BSA (Biosearch), followed by blockade of nonspecific biding by incubation for 1-2 h at 25°C with 5% BSA.”

The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers. 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002).
Applicant has claimed a method of administering an IL-10 antibody or an IL-10 receptor antibody that are defined only using functional properties. Further, recent court cases have indicated that recitation of an antibody, which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. 
    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, Amgen page 1361).
In the instant case, the specification on page 26, recites an example of a known anti-IL-10R antibody and a known IL-10 antibody. However, the antibodies recited are exemplary, and no structure of these antibodies for administration in the claimed method have been described. As such, the structure required of an antibody such that it has all of the functions recited in the independent claim is not disclosed in the specification as filed. Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester. 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of an assay to test for functional properties of an antibody does not provide evidence of possession of the antibody itself.
It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, CDR2 and CDR3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., 1997, see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., 1982, see entire document, particularly the abstract and the middle of 
Indeed, in AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) the court ruled that all of the antibodies disclosed by AbbVie were all structurally similar as they were variants of a starting antibody named Joe9 and therefore did not serve to inform artisans as to the breadth of structures which had the recited function of cytokine binding. In the instant application, the instant claims recite antibodies to be used in the claimed methods while the specification does not disclose antibody structures which necessarily have the requisite functions. The instant specification fails to disclose sufficient structural information to indicate to artisans that Applicant had possession of the IL-10R antibodies or IL-10 antibodies needed to practice the method as presently claimed. Therefore, it appears that the broad genus of IL-10 antibodies and IL-10R antibodies recited in Applicant’s claimed method lacks adequate written description because there does not appear to be sufficient correlation between the structure of the antibodies in question and their recited functional activities. As such a skilled artisan would reasonably conclude that Applicant was not in possession of the recited genus of antibodies and thus logically could not be in possession of methods of administering such antibodies at the time the instant application was filed. Therefore, there is insufficient written description for the genus of antibodies having the claimed “limitations” in the instant method at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115).  

Claim Rejections - 35 U.S.C. § 112 second paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6a.	Claims 1-3, 6, 15-21, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 1 is vague and indefinite for several reasons.
Claim 1, line 2, is vague and indefinite because it recites the term “prophylactic vaccine”. The metes and bounds of this term are unclear. It is suggested that the claim be amended to recite the prophylactic vaccines for which there is a basis in the instant specification.
Claim 1 is vague and indefinite because it recites the term “a subject in need thereof”. The metes and bounds of this term are unclear. It is suggested that the claim be amended to recite the specific subject for which there is need of the products administered in the claimed method.
Claim 2 is rejected as vague and indefinite because it recites “an elderly human” and it is unclear what the term encompasses. It is suggested that the claim be amended to recite the specific “elderly human” for which there is a basis in the instant specification (see paragraph [0012], [0056]). Is the “elderly human” at least 50 years, 65 years or even 75 years?

Claims 3, 6, 15-19, 21, and 32-33 are rejected as vague and indefinite insofar as they depend on the above rejected claims for their limitations.

Claim rejections-35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7a.	Claims 1, 6, 15, 18-21, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/108241.
	The reference discloses a method of immunizing a subject in need of a prophylactic vaccine, the method comprising enhancing the subject’s immune responsiveness to the vaccine by coadministration of an IL-10 inhibitor, a monoclonal IL-10 receptor antibody, which neutralizes IL-10, and E7 protein antigen of HPV 16 (see abstract; [0172]; page 60, Example 2, [0173]-[0177]), which would inherently be a Tfh-dependent vaccine. Thus, the method recited in claims 1, 6, 15, 18-21, and 33 are anticipated by WO 2006/108241.

Claim rejections-35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7a.	Claims 1, 2-3, 6, 15, 18-21, and 32-33 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over WO 2006/108241 in view of Chelvarajan et al (2005).
	The disclosure of WO 2006/108241 has been set forth above in paragraph 6a. WO 2006/108241 is silent with respect to the subject in need of a prophylactic vaccine being an elderly human.
	Chelvarajan et al discloses that aged mice are less responsive to bacterial antigens and in aged mice macrophages, neutralization of IL-10 with an IL-10 inhibitor, a monoclonal IL-10 antibody, restores vaccine responsiveness, because the inability of aged macrophages to help the B cell response is due to an excess of IL-10 (see abstract; page 507, column 1, second paragraph-column 2, first 10 lines; page 507, Figure 4; page 511, column 2). 

7b.	Claims 1, 2-3, 6, 15-21, and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/108241 in view of Chelvarajan et al (2005) and further in view of Corsini et al (2006).
The disclosure of WO 2006/108241 has been set forth above in paragraph 6a and the disclosure of Chelvarajan et al has been set forth above in paragraph 7a. However, the references are silent with respect to the prophylactic vaccine being an influenza vaccine.
Corsini et al discloses that lower antibody titer to influenza A virus was observed in elderly individuals (63-85 years old) and the seroconversion factor correlated inversely with IL-10 production suggesting that this altered immune response may be responsible for a defective response to the influenza vaccine in the elderly (see abstract; page 377, column 1, second and 
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the methods of WO 2006/108241 in view of Chelvarajan et al such that it includes administering influenza vaccine to elderly individuals as taught by Corsini et al, to obtain the known functions and advantages of administering the prophylactic influenza vaccine with an IL-10 antibody since Corsini teaches the inverse correlation of IL-10 production and antibody production to influenza vaccine in elderly individuals. One would have been motivated to administer IL-10 antibody with the prophylactic influenza vaccine to elderly individuals because Corsini et al teaches that administration of influenza vaccine causes an increase in IL-10 production which hampers the immune response to the vaccine. Therefore, the combined teachings of WO 2006/108241, Chelvarajan et al, and Corsini et al render obvious claims 1-3, 6, 15-21, and 32-33.

Conclusion
	No claim is allowable.
	Claims 1-3, 6, 15-21, and 32-33 are rejected.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646